981 F.2d 1252
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Leonor TORRES, Defendant-Appellant.
No. 92-6768.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 17, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Leonor Torres, Appellant Pro Se.
John Vincent Geise, OFFICE OF THE UNITED STATES ATTORNEY, for Appellee.
D.Md.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Leonor Torres appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Torres, No. CR-88-365-K (D. Md. Apr. 9, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED